Citation Nr: 0520617
Decision Date: 06/16/05	Archive Date: 09/19/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-13 401	)	DATE JUN 16 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low back strain with herniated nucleus pulposus at L3-4, L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for bilateral plantar fascitiis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Regular Veterans Association


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


 INTRODUCTION

The veteran had active service from March 1985 to March 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). In the May 1995 rating decision, the veterans claims for increased evaluations for low back strain with sciatic radiculopathy, evaluated as 20 percent disabling, and bilateral plantar fascitiis noncompensably evaluated, were denied.  In a May 1996 rating decision, the veteran was awarded a 10 percent disability rating for bilateral plantar fascitiis effective from April 20, 1994, the date of his reopened claim.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

With respect to the veteran's claims of entitlement to increased disability ratings for low back strain with herniated nucleus pulposus at L3-4, L5-S1, and bilateral plantar fascitiis, the Board observes that pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq; among the VAs duties is to assist a claimant in developing the facts pertinent to his claim, and to notify him of the evidence necessary to complete an application for benefits. 

A review of the veteran's claims folder shows that although the RO sent the veteran a letter in March 2001 in an attempt to comply with the notice requirements of the VCAA, unfortunately the letter provided to the veteran did not adequately inform him of the evidence necessary to substantiate his claims for increased evaluations.

In light of these circumstances, the Board has determined that further development is required to comply with VA's duties under the VCAA and the subsequently codified implementing regulations. Accordingly, this case is REMANDED to the RO via the Appeals Management Center, in Washington, D.C., for the following actions:

In consideration of the foregoing, this case is REMANDED to the RO for the following:

1.  The RO should specifically inform the veteran of the information and evidence needed for his claims of increased disability ratings for low back strain with herniated nucleus pulposus at L3-4, L5-S1, currently evaluated as 20 percent disabling, and for bilateral plantar fascitiis, currently evaluated as 10 percent disabling. The RO should also review the record and take any necessary action to ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and implementing regulations, codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).   The RO should ensure that the appellant has been properly advised of (a) the information and evidence not of record that is necessary to substantiate his claim, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the appellant is expected to provide.    

2.  After completion of the above and any additional development deemed necessary by the RO, the case should be returned to the Board after issuance of a supplemental statement of the case (if necessary).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2004).


